Citation Nr: 0112346	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  93-27 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for disc disease of the 
cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1989 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

This case was the subject of a Board remand dated in November 
1995.

This case was the subject of an August 2000 Order of the 
Court of Appeals for Veterans Claims (COVC), granting a July 
2000 Joint Motion for Remand and to Stay Further Proceedings.  

The Order vacated a December 1999 Board decision in this 
case.  The below action is directed in view of that Order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board acknowledges the good faith efforts of the RO to 
obtain medical opinions on multiple occasions sufficient for 
resolution of the issue of service connection for disc 
disease of the cervical spine.  However, in view of the newly 
enacted Veterans Claims Assistance Act of 2000 (VCAA) 
(discussed below), and the COVC's August 2000 Order in this 
case, the Board finds that further development is required.

The record reflects that in September 1991, a private 
physician reviewed films from American Lake VA Hospital dated 
in June 1986, which predated the accident by approximately 
seven months.  The veteran's April 1992 RO hearing testimony 
confirms that the films were hand carried to the private 
physician.  The physician reviewed the June 1986 VA films and 
noted degenerative changes in the posterior aspect of the 
C5/C6 disc space with slight narrowing posteriorly with 
slight foraminal encroachment and uncinate spurring at the 
5/6 level and to a lesser extent at the 6/7 level as seen on 
the oblique films.  

He opined that without documentation of any previous injuries 
incurred during the veteran's active duty time in the Army, 
he thought it was still reasonable to say that the veteran 
had cervical complaints prior to his accident and pre-
existing evidence of mild cervical degenerative disc disease 
at C5/6 in June 1986.  A review of the June 1986 films by an 
expert VA physician to determine the validity of the private 
physician's findings, and to interpret the films in the 
context of the entire record, would be very helpful in 
resolving the matter at hand.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
other salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.


(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

As the RO is no doubt aware, in addition to the development 
explicitly directed below, the record should be carefully 
reviewed by the RO and compliance with the provisions of the 
newly enacted VCAA ensured.  The determination of the 
specific development and notice required by the VCAA are 
evolving matters at the time of this Board action.  See 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of the veteran for disc disease of the 
cervical spine.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  


Regardless of the veteran's response, the 
medical evidence sought must include all 
outstanding VA treatment records to 
include the VA X-ray films of the 
cervical spine taken in June 1986 in 
conjunction with the veteran's June 1986 
VA examination.  (The corresponding June 
1986 VA cervical spine X-ray report is 
typewritten on the reverse side of a June 
1986 X-ray report of the lumbar spine, 
and is the first item of evidence 
attached closest to the back of the 
earliest claims file.) 

2.  If the RO is unable to obtain any 
such records, it must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  Following the above development, the 
RO should arrange for examinations of the 
veteran by a board composed of a VA 
orthopedic surgeon and a board certified 
neurologist, including on a fee basis if 
necessary, who have not previously 
treated or examined the veteran, for a 
medical opinion as to the nature, extent 
of severity, and etiology of any cervical 
spine disorder(s) which may be present.  

The claims folder and a separate copy of 
this remand must be made available to 
each medical specialist prior and 
pursuant to conduction and completion of 
the examinations.  

The medical specialists must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  

The medical specialists should be 
specifically requested to review the 
historical data to include all clinical 
records during the veteran's active 
service, and post-service but prior to 
his February 1987 automobile accident, in 
order to obtain an accurate picture of 
his current and past conditions.  All 
necessary tests should be performed.  The 
examiners must provide explicit responses 
to the following questions: 

(a) Generally, what is the nature, extent 
of severity and etiology of any current 
cervical spine disability?   

(b) What is the degree of medical 
probability that any current acquired 
cervical spine disability was caused or 
aggravated by a disease or injury (to 
include service-connected cervical spine 
strain and degenerative joint disease) 
related to service, or if pre-existing 
service was chronically worsened by the 
veteran's active service?  The analysis 
should include, but need not be limited 
to, the following specific 
determinations:

i)  The medical specialists should 
specifically indicate whether it is 
as likely as not that any current 
acquired cervical spine disability 
was caused or aggravated by a 
disease or injury related to service 
(to include service-connected 
cervical strain and degenerative 
joint disease), or if pre-existing 
service was chronically worsened by 
the veteran's active service.

ii)  If obtained, the medical 
specialists must review and discuss 
the June 1986 VA X-ray films of the 
cervical spine.  They should render 
an opinion as to whether these 
films, when viewed in the context of 
the entire record, demonstrate that 
it is as likely as not that the 
veteran had degenerative disc 
disease prior to his February 1987 
automobile accident.  

iii)  Whether or not the June 1986 
VA X-ray films are obtained, the 
medical specialists must review and 
explicitly consider in the 
determination the service medical 
records, the June 1986 VA X-ray 
report of the cervical spine, and 
the September 1991 private 
physician's interpretation of the 
June 1986 VA X-ray films of the 
cervical spine.  The medical 
specialists should render an opinion 
as to whether these records, when 
viewed in the context of the entire 
record, demonstrate that it is as 
likely as not that the veteran had 
degenerative disc disease prior to 
his February 1987 automobile 
accident.  

iv)  A June 1988 report of CR, MD, 
provides a summary of information 
about the veteran's post-accident 
but pre-surgery cervical spine 
condition, to include discussion of 
EMG results, March 1988 NMR scan 
results, and an August 1987 report 
of a CT scan performed at St. 
Joseph's Hospital.  The medical 
specialists should discuss the 
extent to which these reports 
support, refute, or are not 
probative of, the veteran's 
contention that his degenerative 
disc disease began prior to his 
February 1987 automobile accident.  

v)  In addition, the medical 
specialists should discuss the 
October 1988 post-accident and post-
August 1988 surgery cervical spine 
imaging report from Tacoma 
Radiology, which reflects and 
impression of intervertebral disc 
space narrowing located only at the 
C5-C6 level with some minimal 
reactive bony change.  This was 
suspected to be the result of some 
old insult to the intervertebral 
disc.  It was also noted that there 
may be a posterior osteophyte 
compromising the spinal canal 
somewhat at this level.  

In reviewing this imaging report, 
the medical specialists should 
discuss to what extent it does or 
does not reflect a continuity of, or 
relationship between, any cervical 
spine pathology existing prior to 
the February 1987 automobile 
accident (as reflected by the 
veteran's June 1996 VA X-rays and 
service medical records) to his 
post-accident and post surgery disc 
disease.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).


The RO must also review the claims file 
to ensure that any other notification and 
development action, required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast-
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for disc disease of 
the cervical spine with consideration 
given to all of the evidence of record, 
including any additional evidence 
obtained by the RO on remand. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination without good cause 
shown may adversely affect the outcome of his claim for 
service connection for disc disease of the cervical spine.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


